DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s Amendment in Response to Non-Final Office Action, filed 12/22/2020, has been entered.

     Claims 1-10, 12, 20, 25-35 and 37 are under consideration as they read on the elected invention / species.

     Claims 14-19, 23, 24 and 36 have been withdrawn as being drawn to nonelected invention / species.

     Claims 11, 13, 21 and 22 have been canceled previously.

3.  Applicant’s election of Group I and elects a patient having elevated levels of sC5b-9 in the plasma prior to treatment and method of treating with anti-C5 antibodies alone in Response to Restriction Requirement, filed 04/15/2020, is acknowledged.

     Upon searching and determining that certain claimed limitations are inherent / naturally flow in terms treating a patient with an ADAMTS13 deficiency and/or thrombotic thrombocytopenic purpura (TTP), wherein the dependent claims characterize the nature of deficiency / TTP (e.g., ULvWF, C3a, and do not require additional physical steps,
    the election of species has been extended as it reads on as it reads on claims 9, 20, 33, 34 and 37.

     Claims 1-10, 12, 20, 25-35 and 37 are under consideration as they read on the elected invention / species.

     Claims 14-19, 23, 24 and 36 have been withdrawn as being drawn to nonelected invention / species.

     Claims 11, 13, 21 and 22 have been canceled previously.

4. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 12/22/2020. 

    The rejections of record can be found in the previous Office Action, mailed 06/22/2020.  






anticipated by Pecoraro et al. (Am J Kidney Dis 66: 1067-1070, 2015) (1449; #2) (see entire document) for the reasons of record / herein.

     Applicant’s arguments in conjunction with the Spalding 130 Declaration, filed 12/22/2020, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

     According to MPEP 717(a)(1), the following is noted.

     Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure.
 
    An evidentiary declaration needs to be signed by someone who has knowledge of the facts being alleged.  
     Here, Spaulding is an officer of Alexion, and offers no explanation at all of how he knows that Noris, Remuzzi, and Pecoraro, but not Ferretti, Rurali, and Galbusera, invented the disclosed subject matter that is relevant to the rejection.

     AND accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. 

     There is no explanation of the contribution of Ferretti, Rurali and Galbusera to the relevant disclosure of the Pecoraro reference.
      
     For example, of these three were inventors, then it is not so that “the disclosure was made by the inventor or joint inventor [of the application under examination] or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.”  
     If Ferretti, Rurali, and Galbusera were inventors themselves, then they obtained the subject matter by inventing it, and not from Noris, Remuzzi, and/or Pecoraro.  
      The exception only applies if those three obtained their knowledge of the relevant subject matter from the inventive entity, but the 130 Declarartion does not address this matter at all.  

    Pecoraro et al. report Treatment of Congenital Thrombotic Thrombocytopenic Purpura (TTP) with Eculizumab (900 mg intravenous, 4 doses weekly; then 1200 mg approximately every two week), including treatment until day 140 (20 weeks)which promptly led to remission
     including treating with a pediatric patient with elevated plasma levels of sC5b-9,
     including excellent response with sC5b-9, C3a, including glomerurlar deposits / renal function, platelet count, lactate dehyrogenase level, diuresis, creatine levels and severity of anemia  and
    where ex vivo testing showed no  showing of elevated C5b-9 and the activation of complement in TTP which may explain for the rapid and dramatic reason to anti-C5 antibody treatment
    where TTP is associated with a deficiency in ADAMTS13, that cleaves von Willebrand factor (vWF) multimers with the consequent appearance of ultralarge vWF multimers in the circulation and that the ADAMTS13 deficiency in TTP is congenital caused by mutations in the ADAMTS13 gene  (see entire document, including Abstract, Introduction, Case Report, Discussion).

     The claimed SEQ ID NOS. are inherent to eculizumab. 

In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish, 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  Also see MPEP 2112.

     Comparison of the claimed antibodies with the prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons.

    Applicant’s arguments in conjunction with the 130 Declaration are not persuasive.

6.  Claims 1-10, 12, 20, 25-35 and 37 stand rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Rother et al. US 2012/0225056 (see entire document) essentially for the reasons of record.

     Applicant’s arguments, field 12/22/2020, have been fully considered but have not been found convincing essentially for the reasons of record.

     Applicant’s arguments that Rother does not explicitly teach treating pediatric patients are acknowledged.
  
     However, it is maintained that given that the prior art teach risk factors for TTP are well known in the art of medicine, including a predisposition to develop the conditions, i.e., a family history of the conditions or a genetic predisposition to develop the condition such as one or more  mutations in the ADAMTS13 gene associated with TTP,
    the ordinary artisan would recognize that the prior art teach pediatric patients with an ADAMTS13 deficiency and/or a pediatric patients with congenital TTP as subjects / patients that should be / can be treated with anti-C5 antibody / eculizumab.

     Rother teach Methods and Compositions for treating Complement-Associated Disorders, including TTP, including TTP which can be inherited and/or associated with mutations in ADAMTS13) (see paragraphs [0019], [0026], [0040]-[0042], [0196], [0198], [0202], [0207], [0212], [0213], [0227]),
     with eculizumb / Siloris (e.g., see paragraphs [0024], [0060]-[0067], [0071], [0074], [0075], [0118], [0231], [0233], [0242]-[0249]; Tables 1-2)
including administration over weeks, months, (e.g., see paragraphs [0031], [0062], [0065], [0070]-[0077],[0155], [01652], [0229]-[0236], [0245]-[0249]), including 900 / 1200 mg regimens (e.g., see Tables 1-2 and Examples)
    (see entire document, including Abstract, Drawings, Technical Field, Background, Summary, Detailed Description, Examples, Claims)


    the ordinary artisan would recognize that the prior art teach pediatric patients with an ADAMTS13 deficiency and/or a pediatric patients with congenital TTP.

    Regarding the claimed limitations drawn to ULvWF, C3a, sC5b-9, platelet counts, LDH, serum creatinine, diuresis, etc.,
    the limitations are explicitly or implicitly taught by the prior art as they read on the nature of TTP or the treatment of TTP with eculizumab.

    The clauses reciting these limitations do not recite any additional active methodsteps, but simply states a characterization or conclusion of the results of those active steps claimed. 

     The claimed SEQ ID NOS. are inherent to eculizumab. 

    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish, 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  Also see MPEP 2112.
     Comparison of the claimed antibodies with the prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons.

    Applicant’s arguments are not found persuasive.

7. Claims 1-10, 12, 20, 25-35 and 37 stand rejected under 35 U.S.C. 103 as being obvious over Rother et al. US 2012/0225056 in view of Chapin et al. (Blood :Vol 118(21): 5 pages, 2011; Abstract 4666) (1449; #2), Chapin et al. (British Journal of Haematology 157: 762-774, 2012 versus 2013 cited in IDS), Kaur et al. (Blood Vol. 124, Nol. 21, 56th Annual Meeting of the America Society of Hematology, December 6-9, 2014, Amercian Soc Hematol), Reese et al. (Pediatr Blood Cancer 60: 1676-1682, 2013) and Fitzgerald et al. (US 2015/0247143) for the reasons of record.

     Applicant’s arguments, filed 12/22/2020, have been fully considered but have not been found convincing for the reasons of record.

      In contrast to applicant’s arguments that the primary reference Rother does not teach the treatment of pediatric patients and the secondary references fails cure the deficiencies of the Rother, noting that Chapin (2011 / 2012) and Kauer only cite adults patients,
     that Reese focuses on a study of children and adults with TTP associated with severe acquired ADAMTS13 deficiency, but does not teach the use of anti-C5 therapeutics / eculizumab,
     that Fitzgerald simply discloses TTP amidst a list of 70+ C5 associated disease and does not teach ADAMTS13 deficiency 

      including reliance upon hindsight reasoning,
      the following is noted
     The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

      One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968). 

    In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, 
    it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. 
     But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. 
     In re McLaughlin, 170 USPQ 209 (CCPA 1971).  MPEP 2145.      

      Here, the obviousness rejection if based upon the teachings as a whole, including treating TTP, including pediatric patients with an ADAMTS13 deficiency by administering eculizumab.  

      The following is reiterated for clarity and convenience.

     Rother teach Methods and Compositions for treating Complement-Associated Disorders, including TTP, including TTP which can be inherited and/or associated with mutations in ADAMTS13) (see paragraphs [0019], [0026], [0040]-[0042], [0196], [0198], [0202], [0207], [0212], [0213], [0227]),
     with eculizumb / Siloris (e.g., see paragraphs [0024], [0060]-[0067], [0071], [0074], [0075], [0118], [0231], [0233], [0242]-[0249]; Tables 1-2),
     including administration over weeks, months, (e.g., see paragraphs [0031], [0062], [0065], [0070]-[0077],[0155], [01652], [0229]-[0236], [0245]-[0249]), including 900 / 1200 mg regimens (e.g., see Tables 1-2 and Examples)
     (see entire document, including Abstract, Drawings, Technical Field, Background, Summary, Detailed Description, Examples, Claims).

    Regarding the claimed limitations drawn to ULvWF, C3a, sC5b-9, platelet counts, LDH, serum creatinine, diuresis, etc.,
    the limitations are explicitly or implicitly taught by the prior art as they read on the nature of TTP or the treatment of TTP with eculizumab.

    The clauses reciting these limitations do not recite any additional active methodsteps, but simply states a characterization or conclusion of the results of those active steps claimed. 


    the ordinary artisan would have recognized that the prior art teach pediatric patients with an ADAMTS13 deficiency and/or a pediatric patients with congenital TTP.

     The claimed SEQ ID NOS. are inherent to eculizumab. 

    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish, 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  Also see MPEP 2112.
     Comparison of the claimed antibodies with the prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons.

    The following references provide further evidence of treating TTP with eculizumab.

     Chapin et al. (Blood 2011; Abstract 4666) report the Use of Anti-C5 Monoclonal Antibody Eculizumab in the Treatment of a Patient with Refractory Idiopathic Thrombotic Thrombocytopenic Purpura (TTP), including the administration of 900 mg IV once a week for 4 weeks, with two supplemental weekly doses of 600 mg and a 1200 mg dose, including monitoring platelets, LDH, creatinine, ADAMTS13 activity, endothelial injury, C5b-9, von Willebrand factor multimers (VWF multimers) (see Abstract).
     Similarly, Chapin et al. (British Journal of Haematology 157: 762-774, 2012 versus 2013 cited in IDS) (1449; #3) report the Eculizumab in the Treatment of Refractory TTP, including the administration of 900 mg IV once a week for 4 weeks, with two supplemental weekly doses of 600 mg and a 1200 mg dose, including monitoring platelets, hemoglobulin, LDH, creatinine, ADAMTS13 activity, endothelial damage, C5b-9, von Willebrand factor multimers (see Abstract).

     With respect to pediatric patients with an ADAMTS13 deficiency or congenital TTP, 
     Reese et al teach Children and Adults with Thrombotic Thrombocytopenic Purpura Associated with Severe Acquired Adamts13 Deficiency: Comparison of Incidence, Demographic and Clinic Features, including teaching that TTP associated with severe acquired ADAMTS13 deficiency is uncommon in children and the demographic and clinical features of these children are similar to the features of adults with TTP (see Abstract, Introduction, Methods, Results, Discussion).

     In teaching Complement Component C5IRNA Compositions and Methods of Use Thereof (see entire document, including Abstract, Background of the Invention, Summary of the Invention, Detailed Description of the Invention, Examples, Claims)
       Fitzgerald et al. teach the administration treating various disease and conditions, including TTP (e.g., see paragraphs [0185], [0233], [0374] )with anti-C5 antibodies, including eculizumab, including dosing with 600 mg followed by 900 mg, as well as 300 mg eculizumab, including 
    Applicant’s remarks concerning the citation of Kaur et al., including applicant’s obtainment of the Kaur, are acknowledged, 
    
     Kaur et al. (Blood Vol. 124, Nol. 21, 56th Annual Meeting of the America Society of Hematology, December 6-9, 2014, American Soc Hematol) has been added to an PTO-892.
     No additional teachings have been set forth herein beyond Kaur et al. (Blood Vol. 124, Nol. 21, 56th Annual Meeting of the America Society of Hematology, December 6-9, 2014, Amercian Soc Hematol) provided in the rejection of record, mailed 06/22/2020. 
     The examiner apologizes for any inconvenience to applicant in this matter.

     Here, the obviousness rejection based upon the prior art teachings as a whole, including treating TTP, including pediatric patients with an ADAMTS13 deficiency by administering eculizumab.  

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., treating subject having TTP, including pediatric patients with an ADAMTS13 deficiency and/or congenital TTP with eculizumab, including initial and maintenance dosing regimens of administering 900 and 1200 mg in subjects, including pediatric subjects over extended periods of time, including weeks and months due to the nature of TTP) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of treating TTP, including, including pediatric patients with an ADAMTS13 deficiency and/or congenital TTP with eculizumab, including initial and maintenance dosing regimens of administering 900 and 1200 mg in subjects with a reasonable expectation of success. 

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

    Given that the prior art goal was to treat TTP with eculizumab, 
     incorporating eculizumab in therapeutic regimens to treat pediatric patients with an ADAMTS13 deficiency and/or congenital TTP with eculizumab, including initial and maintenance dosing regimens of administering 900 and 1200 mg in subjects over extended periods of time to achieve therapeutic efficacy would have been routine to the ordinary artisan at the time the invention was filed and therefore obvious in designing such therapeutic regimens.     

     Applicant’s arguments have not been found persuasive.

8.  Claims 1-10, 12, 20, 25-35 and 37 stand rejected under 35 U.S.C. 103 as being obvious over Rother et al. US 2012/0225056 in view of Chapin et al. (Blood :Vol 118(21): 5 pages, 2011; Abstract 4666) (1449; #2), Chapin et al. (British Journal of Haematology 157: 762-774, 2012 versus 2013 cited in IDS), Reese et al. (Pediatr Blood Cancer 60: 1676-1682, 2013) and Fitzgerald et al. (US 2015/0247143) in view of claims 1-10, 12, 20 25-35 and 37 above
     and in further view of Demopulos (US 2015/0166676) (1449; #2) essentially for the reasons of record / herein.

     Applicant’s arguments, filed 12/22/2020, have been fully considered but have not been found convincing essentially for the reasons of record / herein including the arguments/rebuttal in Section 7 above.

      In contrast to applicant’s arguments that the primary reference Rother does not teach the treatment of pediatric patients and the secondary references fails cure the deficiencies of the Rother, noting that Chapin (2011 / 2012) and Kauer only cite adults patients,
     that Reese focuses on a study of children and adults with TTP associated with severe acquired ADAMTS13 deficiency, but does not teach the use of anti-C5 therapeutics / eculizumab,
     that Fitzgerald simply discloses TTP amidst a list of 70+ C5 associated disease and does not teach ADAMTS13 deficiency 
     such that the prior art does not teach or suggest the methods of treating human pediatric patients withADAMTS12 13 deficiency or congenital TTP by administering anti-C5 antibodies / eculizumab,
      including that Demopulus fails to cure the deficiencies of Rother et al. by teaching a subject in need with an amount of a MASP-2 inhibitory agents effective to inhibit MASP-2 dependent complement activation
      including reliance upon hindsight reasoning;
      the following is noted
  The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

In re Young, 150 USPQ 725 (CCPA 1968). 

    In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, 
    it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. 
     But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. 
     In re McLaughlin, 170 USPQ 209 (CCPA 1971).  MPEP 2145.      

      Here, the obviousness rejection if based upon the teachings as a whole treating TTP, including pediatric patients with an ADAMTS13 deficiency by administering eculizumab.  .

    The teachings of Rother et al. US 2012/0225056, Chapin et al. (Blood :Vol 118(21): 5 pages, 2011; Abstract 4666) (1449; #2), Chapin et al. (British Journal of Haematology 157: 762-774, 2012), Amercian Soc Hematol), Reese et al. (Pediatr Blood Cancer 60: 1676-1682, 2013) and Fitzgerald et al. (US 2015/0247143) are set above.

     Demopulos has been added to further evidence of treating pediatric patients with an ADAMTS13 deficiency and/or a pediatric patients with congenital TTP.

     In teaching Methods for Treating Conditions Associated with MASP-2 Dependent Complement   (see entire document, including Abstract, Background, Summary, Detailed Description, Examples, Claims),
    Demopulos et al. teach treating with complement associated diseases / condition including TTP / congenital TTP associated with ADAMTS13 activity, which can present itself in childhood (e.g., see paragraphs [0025], [0030]-[0033],[0202]., [0211]., [0225], [0233],-[0251]
[0329], [0436], [0482], [0500]-[0510], [1120], [1126], [1133], [01135], [1139], [1146]
   including adjusted dosages for pediatric patients in the treatment of TTP (e.g., see paragraph [0509]),
    including adjusting dosages for pediatric patients (e.g., see paragraphs [0492], [0500]),
    with eculizumab / soliris (e.g., see paragraphs [0004], [0032]-[0035], [0259], [0272], [0436], [0438], [0440], [0484], [0493], [0501], [0510], [0823], [934], [0934], [0935], [0964]),
    including anti-C5 antibodies / eculizumab for TTP (e.g., see paragraphs [0501]-[0510]).

    As indicated above,
    given that the prior art goal was to treat TTP with eculizumab, 
     incorporating eculizumab in therapeutic regimens to treat pediatric patients with an ADAMTS13 deficiency and/or congenital TTP with eculizumab, including initial and maintenance dosing regimens of administering 900 and 1200 mg in subjects over extended periods of time to achieve therapeutic efficacy would have been routine to the ordinary artisan at the time the invention was made and therefore obvious in designing such therapeutic regimens at the time the invention was filed.     



     Here, the obviousness rejection based upon the prior art teachings as a whole, including treating TTP, including pediatric patients with an ADAMTS13 deficiency by administering eculizumab.  

      Applicant’s arguments have not been found convincing. 

9.  No claim allowed.

10.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 6, 2021